Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Set I: the rejection over Itzek (U.S. 20130056435).  
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itzek (20130056435).  Itzek teaches a mouthpiece comprising a mounting collar (defined as flange 12.1):
At the bottom  end of the constriction 11, the nipple sleeve 2 is connected to a nipple flange  12.1 projecting radially outward that concentrically surrounds the mid-axis 8. (with emphasis)

Itzek also a biasing air valve 15 and The valve is bias toward an open position:

		“the nipple flange 12.1 has a downward projecting lip valve 15.”

“A lip valve that is opened when the nipple flange is not fastened to a bottle arranged in a deforming area next to the contact area so that the  deformation of the nipple flange that arises from pressing the fastening ring against the contact area closes the valve" (para. 16).

“The level of pressure between the sealing lips can be controlled by the design of the deforming area and the lip valve. It is accordingly possible to achieve a specific opening pressure.” (para. 20)(with emphasis)

Regarding the limitation that the air valve is disposed adjacent the flange in claim 1, in view of the 112 issues above, the examiner submits that that Iztek meets the claimed structure in the following interpretations of the claimed construction of the limitation: “adjacent the flange”: 
a) Itzek teaches an adjacent portion at 14 comprises the flange portion and this flange portion is adjacent the valve 15.  Note that the term adjacent is broad and comprises “situated near” or near close to, and does not require in direct contact, e.g., next house, next door neighbor, etc.  
b) in another interpretation, note the flange 61 is defined as an outwardly extending portion of the mounting collar 60. 
“The mounting collar 60 has an outwardly extending flange section 61.” Page. 6, ln.4-5. 
This is exemplified in the embodiment of fig. 5 where in the valve 110 is surrounded by the uniform thickness of the collar portion, and there is no structural difference on the adjacent portion immediately adjacent the valve 111, Therefore, the flange can be interpreted as any outer edge portion of the collar 60.  In other words, the flange in Itzek can also include any portion immediately adjacent the valve structure 15 on the outer edge portion.
Regarding the new limitations that the valve is biased towards an “unsealed open condition”, and the “valve towards a sealed closed condition or a rather sealed closed condition”, these limitations does not impart any structure or functionalities over the operation of the valve in Itzek.  the term “sealed” describe a fluid seal and the seal in Itzek comprises the same fluid seal.  With respect to the limitation “when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar”, note that this limitation is due to the position of the valve being inward of the force compressive force between the cap 42 and the bottle 34.  The valve of Itzek is placed in the same manner being inward of the of the force compressive force between the cap 23 and the bottle 22 in fig. 2.  Thus, when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar.
	Regarding the flange is compressed between the receptacle and the connector and turn urged to deform in a radial direction.  Note that the material and this particular action does not impart any structure over the nipple in Itzek.  The material in Itzek is the same as applicants and the nipple it is subjected to the same compressive force between the bottle and the cap and the material would behave the same and exert and deform radially as well.
Regarding claims 2 and 14, note that the limitation “radial line" is broad and comprises any imaginary line going through the nipple including curved line.  This limitation does not impart any structure over the nipple of Itzek.
Regarding claims 3 and 15, note that the valve 15 in Itzek is a duckbill valve.
Regarding claims 4 and 16, note Itzek teaches material is resilient, silicone or a thermoplastic elastomer (para. 35), or latex (para. 36).
Regarding claims 5 and 17, note the term “hyper-elastic rubber” is not defined in the specification and does not read over the material in Itzek.  The material being defined as latex and rubber which are taught by Itzek, supra. 
Regarding claims 6 and 18, note the mouthpiece is a teat.
Regarding claims 7 and 19, note that the recitation “spout" is broad and does not impart any structure over the nipple in Itzek.  In other words, the term “spout” is defined as a projection through which a liquid is discharged and the teat in Itzek is a spout as claimed.
Regarding claims 8-12, and 20 note Itzek teaches the connector being the fastening ring 23 in fig. 2 and connected to the bottle via threading.  And the profile of the mouting collar corresponds to the profile of a mounting collar receiving space defined between the upper end of the receptacle and the inner side of the connector 23 in fig. 2.
Regarding claim 13, regarding the limitation “the air valve is disposed radially inward the resilient flange”, note that this limitation is broader than the limitation “disposed adjacent the resilient flange” in claim 1, and Itzak also meet this limitation in either claim construction in (a) or (b), as set forth supra.
Claims 2, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Itzek ‘435 in view of Samson (8640897) or Boonprasop (8733565).  In the alternative, Itzek teaches the valve 20 on the flange in fig. 1 and another embodiment with the valve at 20 in fig. 3b having elongated opening perpendicular to a radial line.  Samson teaches that it is known in the art to provide a duckbill valve with an opening perpendicular to a radial line in fig. 2 (note the slit between 16a and 16b), Boonprasop teaches that it is known in the art to provide a duckbill valve with an opening perpendicular to a radial line (Fig. 8, note the slit line on valve 150 being perpendicular to the radial line which is the center vertical line).
It would have been obvious to one of ordinary skill in the art to provide the air valve having elongated opening perpendicular to a radial line as taught by Samson or Boonprasop, to provide the desired orientation and/or to make open closure the valve easily.
Claims 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Itzek. 
Regarding claim 5, in the alternative, it would have been obvious to one of ordinary skill in the art to provide hyper-elastic rubber to provide the desired material for the spout.  Note that in Steven D. Ritchie and H. David Reynard v. Vast Resources, wherein a case of substitution of material, the Federal Circuit Court asserts substituting material comprises routine experimentation with different material and does not involve sufficient inventiveness to merit patent protection.
Claims 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Itzek in view of Boonprasop (8733565).  In the alternative, Boonprasop teaches that it is known in the art to provide a spout structure 112 (fig. 9) as an alternative for a teat structure 12 (fig. 4).  It would have been obvious to one of ordinary skill in the art to provide a spout as taught by Boonprasop, fig. 7 to provide the desired feeding structure.


Set II: the rejection over Kurkjian (U.S. Patent 2,889,064):
Claims 1, 4-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurkjian (2889064).  Kurkjian teaches several embodiments that are readable on the claim.  In fig. 3, Kurkjian teaches a mouthpiece 19, a mounting collar (defined as flange) 22, configured to be received between a receptacle for holding fluid and a connector 16 for mounting the mouthpiece to the receptacle when assembled, an air valve in the mounting collar to allow the flow of air into the receptacle when the mouthpiece is mounted to the receptacle, and the air valve is biased towards an open condition in its unassembled state in fig. 3, and the claimed resilient flange  (defined as rib) comprises i) portion 23, or ii)can be interpreted to include the rib and portions adjacent to the left of valve 21.  Kurkjian teaches resilient flange is deformable to act on the air valve to tend the air valve towards a closed or further closed condition when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar.
“The flange 22 of the nipple is provided with a protruding compressible annular rib or bead 23 upon its upper face near its outer periphery in a position to abut the bead or rib 20 of the cap 16, when the cap 16 is placed in position beyond the vents of the nipple flange, so that the flexible flange 22 may freely flex to open and close the vents” (col. 2, ln. 8) 

Note that the embodiment in fig. 6 also teaches a similar structure with a mouthpiece 19, a mounting collar (defined as flange) 36, an air valve 26, and a flange (defined as abutment shoulder) 37 and can be interpreted to include adjacent portion to the left of valve 41 in fig. 6.  
Note that the embodiment in fig. 9 also teaches a similar structure with a mouthpiece 19, a mounting collar (defined as flange) 49, an air valve 50, and a flange (formed between the recess 51 and portion adjacent valve 50).
Regarding claim 13, regarding the limitation “the air valve is disposed radially inward the resilient flange”, note that this limitation is broader than the limitation “disposed adjacent the resilient flange” in claim 1, and Kurkjian also meet this limitation in either interpretations of the claim construction in (i) or (ii), as set forth supra.
Regarding the new limitations that the valve is biased towards an “unsealed open condition”, and the “valve towards a sealed closed condition or a rather sealed closed condition”, these limitations does not impart any structure or functionalities over the operation of the valve in Kurkjian.  the term “sealed” describe a fluid seal and the seal in Kurkjian comprises the same fluid seal.  With respect to the limitation “when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar”, note that this limitation is due to the position of the valve being inward of the force compressive force between the cap 42 and the bottle 34.  The valve of Kurkjian is placed in the same manner being inward of the of the force compressive force between the cap 17/32/39 and the bottle 15/28/42.  Thus, when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar.
Set III: the rejections over Samson (U.S. Patent 8640897)
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samson (8640897) in view of Vinciguerra (5431290), and further in view Shamrock (3292809).  
Samson teaches a teaches a mouthpiece 12, a mounting collar (defined as flange) 14, configured to be received between a receptacle for holding fluid and a connector 16 for mounting the mouthpiece to the receptacle when assembled, an air valve 16 in the mounting collar to allow the flow of air into the receptacle when the mouthpiece is mounted to the receptacle.   
(11)    The one-way venting valve, which is generally designated 16 in the  drawings, has a tent like structure formed by two rectangular or trapezoidal  side walls 16a and 16b and two triangular end walls 16c.  At the ridge of the tent like structure, the side walls 16a and 16b meet along a slit which opens to let air enter the feeding bottle when the pressure in the bottle is below atmospheric.  However, when liquid is pressing on the side walls 16a and 16b, they are urged towards one another to close the slit and prevent the liquid from escaping. (with emphasis)

Note that the valve is on a recess portion (note the recess on the inner surface of portion 14) which is adjacent to the flange section which is a thicker portion.  It is noted that Samson also teaches a downward outer portion in fig. 1.  This portion can also be the flange and it is adjacent to the valve structure.
Samson does not show the valve in fig. 4 show the valve portions 16a and 16b having an opening at the tip portion.
		Vinciguerra teaches that it is known in the art to provide a similar valve at 112a/112b with an opening at 116 to provide a small gap in an unassembled state. Vinciguerra teaches this opening is small that would allow air, but does not allow water due to surface tension properties to pass through.
The inside flat side walls (at least 0.005 inches in height) forming the apex  passage are almost flush against each other, defined by the cross-section of  the narrow slit 116 between them of a predetermined size, the optimum of which  is 0.014 inches across. 

The slotted opening in the valve is strategically sized to permit the inflow of air, while at the same time the surface cohesion on the valve flat walls will not allow leakage of milk or other contents from the bottle through the valve slot.  (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide an opening small at the tips of the valve 16a/16b enough to allow air while not allow leakage or milk or other contents to enable more air flow easily.
With respect to the limitation that resilient flange is deformable to act on the air valve to tend the air valve towards a closed or further closed condition. Note that this limitation does not impart any structure over the resilient flange structure in Samson.  The material in Samson is the same resilient material in the claimed nipple and any force acting on the flange of Samson would create the same force on the valve to turned the air valve towards closed or further closed condition as claimed.
Shomock teaches a valve at 34 with similar opening prevent contents having surface tension, i.e., capillary, and that can be control by the turning of the cap by the flowing of the material.
“The vent passage is enlarged in the drawing for clarity, being much smaller in actual practice, being more of a capillary size.” (col. 3, ln. 22)

“If the vent hole in the nipple flange is placed just inside adjacent to the inner lip of the bottle, the size of the vent hole can be varied by providing a bead under the cap which will, as the cap is tightened, cause rubber to flow toward the vent hole and reduce its size.” (col. 2, ln. 29)

Therefore to provide a small opening in the air vent and using the cap to control the opening and for closing the air vent more tightly as taught by Shomock would have been obvious.
Regarding the new limitations that the valve is biased towards an “unsealed open condition”, and the “valve towards a sealed closed condition or a rather sealed closed condition”, these limitations does not impart any structure or functionalities over the operation of the valve in Samson in view of Vinciguerra and Shomrock.  the term “sealed” describe a fluid seal and the seal in Samson in view of Vinciguerra and Shomrock comprises the same fluid seal.  With respect to the limitation “when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar”, note that this limitation is due to the position of the valve being inward of the force compressive force between the cap 42 and the bottle 34.  The valve of Shomrock is placed in the same manner being inward of the of the force compressive force between the cap and the bottle.  Thus, when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar.

Applicant's arguments have been fully considered but they are not persuasive. 
The new limitations does not impart any structure or functionality over the applied references which are affirmed by the Board.  The limitations that the valve is biased towards an “unsealed open condition”, and the “valve towards a sealed closed condition or a rather sealed closed condition”, these limitations does not impart any structure or functionalities over the operation of the valve in the applied references.  The term “sealed” describe a fluid seal and the applied references teach the same fluid seal.  With respect to the limitation “when the resilient flange is compressed between the receptacle and the connector and in turn urged to deform in an inwardly radial direction of the mounting collar and restricted from deforming in an outwardly radial direction of the mounting collar”, this limitation is due to the position of the valve being inward of the force compressive force between the cap 42 and the bottle 34.  The valve of all of the applied are placed inward of the compressive force between the cap and the bottle.  Note that the valve must be inward so that air can enter the bottle and so that the nipple is fit between the bottle and the cap.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733